1

2

3

4

5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:21-CR-00108-NONE
12                                Plaintiff,
                                                       ORDER UNSEALING INDICTMENT
13                         v.
14   CHRISTIAN IBAN GONZALEZ,
15                                 Defendant.
16          The United States having applied to seal the indictment and arrest warrant in the above-captioned
17   proceedings and having applied for the indictment and warrant to remain under seal, and the need for
18   sealing now having ceased;
19          IT IS ORDERED that the indictment and arrest warrant filed in the above-entitled matter shall be
20   unsealed.
21

22

23   IT IS SO ORDERED.
24
        Dated:    April 30, 2021                            /s/ Barbara   A. McAuliffe           _
25                                                    UNITED STATES MAGISTRATE JUDGE
26

27

28

      Order Unsealing Indictment and Arrest             1
30    Warrant
